United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 12-2585
                         ___________________________

  St. Louis Heart Center, Inc., individually and as the representative of a class of
                             similarly-situated persons

                         lllllllllllllllllllll Plaintiff - Appellee

                                            v.

                       Jackson & Coker Locumtenens, LLC

                       lllllllllllllllllllll Defendant - Appellant
                                       ____________

                      Appeal from United States District Court
                   for the Eastern District of Missouri - St. Louis
                                   ____________

                            Submitted: February 15, 2013
                              Filed: February 28, 2013
                                   [Unpublished]
                                   ____________

Before WOLLMAN, BOWMAN, and GRUENDER, Circuit Judges.
                       ____________

PER CURIAM.

       St. Louis Heart Center, Inc. (Heart Center) brought this suit against Jackson &
Coker Locumtenens, LLC (Jackson), alleging violations of the Telephone
Communications Protection Act. Jackson moved to dismiss, arguing that it had made
a full settlement offer to Heart Center, and therefore, although the offer had been
rejected, the case was moot. The district court1 denied the motion to dismiss, as well
as Jackson’s ensuing motions for reconsideration and to certify the question for
interlocutory appeal pursuant to 28 U.S.C. § 1292(b). This appeal followed, in which
Jackson argues that appellate jurisdiction exists under the collateral-order doctrine.2

       Having carefully reviewed the parties’ appellate submissions, we conclude that
the denial of Jackson’s motion to dismiss the case as moot, due to a settlement offer,
is not a collateral order. See Digital Equip. Corp. v. Desktop Direct, Inc., 511 U.S.
863, 867-69 (1994) (collateral-order doctrine comprises only district court decisions
that are conclusive, resolve important questions completely separate from merits, and
would render such important questions effectively unreviewable on appeal from final
judgment; conditions for collateral-order are “stringent” and exception is “narrow”;
holding that “right to avoid trial” negotiated in private settlement agreement could be
adequately vindicated on appeal from final judgment). As a result, this court lacks
jurisdiction over the appeal. See 28 U.S.C. § 1291.

      Accordingly, we dismiss this appeal for lack of jurisdiction.
                     ______________________________




      1
       The Honorable Henry E. Autrey, United States District Judge for the Eastern
District of Missouri.
      2
      Jackson also moves to stay the appeal pending a decision by the United States
Supreme Court in another case. Given our disposition of this appeal, we do not reach
Jackson’s motion.

                                         -2-